DETAILED ACTION
The Amendment filed 2/3/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 20 are objected to because of the following informalities:  HMUs apparently should be MHUs.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (US 2006/0085212 A1) in view of Davis (US 10,137,573 B2).
Regarding claims 1-6, Kenny discloses a non-transitory computer readable medium (308) comprising instructions that, when executed by a central control circuitry (302) for a material recovery facility (MRF), cause the central control circuitry to:  receive data streams from respective environmental sensors of one or more environmental sensors (206A, 206B, 208, 228, 242, 252); process the one or more data streams to determine an MRF status of the MRF, the MRF status being based on a composition of a material waste stream at one or more locations within the MRF (see at least paras. 0065, 0091, 0092, and 0129); identify and classify objects within the material waste stream based on the data streams (see at least paras. 0067 – 0073); adjust sorting logic of the central control circuitry based on the identified and classified 
Regarding claims 7-12, Kenny discloses a method for controlling a material recovery facility (MRF), comprising: receiving a data streams from respective sensors of one or more environmental sensors (206A, 206B, 208, 228, 242, 252); processing the data streams to determine a status of the MRF wherein the status of the MRF includes a composition of a material waste stream at one or more locations within the MRF (see at least paras. 0065, 0091, 0092, and 0129); identifying and classifying objects within the material waste stream based on the processed data streams (see at least paras. 0067-0073); generating reconfiguration instructions based on the identified and classified objects and the MRF status, the reconfiguration instructions to dynamically reconfigure operation of one or more MHUs (214, 220, 230, 234, 244) to optimize purification and/or recovery of at least one recyclable material stream to be extracted from the material waste stream: and sending the reconfiguration instructions to the one or more MHUs to dynamically reconfigure operation of the one or more MHUs (see at least paras. 0093-0158).  The plurality of MHUs comprise a disc separation device (see at least para. 0074).  The reconfiguration instructions are to reconfigure the one or more MHUs such that the material waste stream is redirected to different MHUs of the plurality of MHUs to achieve load balancing among the plurality of MHUs or to retask at 
Regarding claims 20-26 Kenny discloses a control system to be employed in an autonomous data collection and control system in a material recovery facility (MRF), the control system comprising: interface circuitry (302) to communicatively couple the computing device to each of a plurality of MRF sensors (206A, 206B, 208, 228, 242, 252) and each of a plurality of material handling units (MHUs) (214, 220, 230, 234, 244) disposed throughout the MRF, the interface circuitry configurable to obtain sensor data from respective MRF sensors of the plurality of MRF sensors (see at least Fig. 8); and processor circuitry communicatively coupled with the interface circuitry, the processor circuitry configurable to: control the plurality of MHUs, via the interface circuitry, to purify and/or recover at least one recyclable material stream from a material waste stream at one or more locations within the MRF (see at least paras. 0066 and 0128-0132); determine an MRF status based on a composition of the material waste stream at the one or more locations as indicated by the sensor data (see at least paras. 0065, 0091, 0092, and 0129); identify and classify objects within the material waste stream based on the sensor data (see at least para. 0073); optimize purification and/or recovery operations performed by the plurality of MHUs based on the MRF status and the identified and classified objects (see at least paras. 0110-0135 and 0143-0158); and reconfigure individual MHUs of the plurality of MHUs based on the optimization (see at least 0093-0109).  The processor circuitry is further configurable to operate a machine .
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
The applicant states that Kenny does not disclose “adjust sorting logic of the central control circuitry based on the identified and classified objects and the MRF status, the adjustment of the sorting logic to optimize purity and/or recovery of at least one recyclable material stream to be extracted from the material waste stream; 
The applicant states that Kenny does not disclose dynamically reconfiguring material handling units while the MRF is actively sorting waste streams.  The examiner disagrees with the applicant.  At least in paras. 0093 – 0158 and specifically in 0097-0103, 0124-0125, and 0136-0142) Kenny discloses dynamically reconfiguring material handling units while an MRF is actively sorting waste streams.
The applicant states that Kenny does not disclose serially adjusting of individual parameters based on identified and classified objects as recited by claim 1.  The examiner disagrees with the applicant.  At least in paras. 0067-0073 Kenny discloses serially adjusting of individual parameters based on identified and classified objects.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659